Citation Nr: 1115980	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  06-37 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1989 to December 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing held in San Diego, California in January 2009.  A transcript of that hearing is of record.

During the pendency of this appeal, by way of August 2010 and February 2011 rating decisions, the RO granted service connection for major depressive disorder, lumbar strain, and Hepatitis C.  This is considered a grant of the benefits sought on appeal for these issues, and therefore, these issues are no longer before the Board. 


FINDING OF FACT

The Veteran does not have type II diabetes mellitus that is attributable to military service.


CONCLUSION OF LAW

The Veteran does not have type II diabetes mellitus that is the result of disease or injury incurred in or aggravated during active military service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to obtain on behalf of the claimant, and (3) any evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 CFR 3.159(b)(1), removes the portion of the regulation which stated that VA would request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in March 2005, March 2006, and July 2009.  (Although the complete notice required by the VCAA was not provided until after the RO adjudicated the appellant's claim, any timing errors have been cured by the RO's subsequent actions.  Id.)  Specifically regarding VA's duty to notify, the notifications to the Veteran apprised him of what the evidence must show to establish entitlement to service connection, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Veteran was apprised of the criteria for assigning disability ratings and for award of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), service personnel records, Social Security Administration (SSA) records, and VA medical records.  In a July 2009 letter, the Appeals Management Center (AMC) requested that the Veteran complete and return a VA Form 21-4142, (Authorization and Consent to Release Information Form), so that treatment information could be obtained from the Inland Valley Medical Center, a private medical facility in Sun City, California, which the Veteran identified as a facility where he was diagnosed with diabetes in 1993.  However, the Veteran failed to respond to this request for information.  In this regard, the Board notes that while VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  In light of the foregoing, the Board finds that any further attempts to obtain the information from the Veteran after his failure to respond is not required.  

As to whether further action should have been undertaken by way of obtaining a medical opinion on the question of whether the Veteran's diabetes mellitus was related to service, the Board notes that such development is to be considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: 1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512, 517 (2004); Wells v. Principi, 326 F.3d 1381 (2003) (Board under no obligation to obtain a medical opinion when there is no competent evidence that the Veteran's disability or symptoms were service related).   In this case, as will be explained below, there is no evidence of record beyond the Veteran's unsupported lay assertions suggesting that his diabetes mellitus may be associated directly with his military service.  The STRs do not contain complaints or symptoms related to diabetes, and nothing in the current medical evidence suggests that his diabetes might be associated with the Veteran's time spent on active duty.  Consequently, given the standard of the regulation, the Board finds that a VA examination pertaining to this disability was not required, and no duty to notify or assist was unmet.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred in or aggravated by active military service if shown to a compensable degree within one year of separation from qualifying active service.  38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that his currently diagnosed diabetes mellitus is traceable to military service.  He contends that he experienced frequent urination, dry mouth, extreme fatigue, and tingling in the legs, while serving on active duty, and believes these problems were symptoms of his later diagnosed diabetes mellitus.  See January 2009 Board Hearing.  

Here, the STRs do not reflect a diagnosis of diabetes mellitus, nor do the STRs contain entries related to precursors or symptoms of the later diagnosed diabetes mellitus, type II.  In addition, the STRs do not document any of the symptoms mentioned by the Veteran at his 2009 hearing, such as frequent urination, dry mouth, extreme fatigue, or tingling in the legs.  In fact, in relation to a back injury, record entries in service show that the Veteran did not experience frequent urination or dysuria.  See December 1992 entry.  Therefore, although frequent urination was an issue addressed in the STRs, the examiner specifically mentioned that the Veteran did not experience frequent urination, and at no point while on active duty did the Veteran report experiencing frequent urination in any context-whether related to his back or another disability.  A January 1991 entry mentioned dehydration, but it was in the context of dehydration due to influenza, with the examiner noting that the Veteran had been unable to keep anything down for two days, and noted that the Veteran had the chills.  In sum, the STRs do not show symptoms as contended by the Veteran.

Regarding continuity of symptomatology since service, at his January 2009 Board hearing, the Veteran claimed that he was diagnosed with diabetes shortly after discharge, and explained that he experienced symptoms of diabetes in service which he felt were the precursors of his later diagnosed diabetes mellitus.  However, as noted above, the STRs do not document symptoms of the later diagnosed diabetes, and the first documented post-service diagnosis of diabetes mellitus is not until an October 2003 entry from the San Diego VA medical center (VAMC), which noted a diagnosis of diabetes and revealed a high glucose reading.  However, an August 2004 entry in the outpatient treatment records noted that although it was the Veteran's first visit to the diabetes clinic at the VA, the Veteran was first diagnosed with type II diabetes mellitus in 1996 when he presented with symptoms of fatigue, polyuria, and polydypsia.  (The information regarding the 1996 diagnosis must have been provided by the Veteran because, as the 2004 examiner noted, this was the Veteran's first visit to the VA diabetes clinic, which shows that he was not receiving treatment for diabetes at VA beginning in 1996.)  As noted above, the RO attempted to obtain private medical records identified by the Veteran for this time period because the Veteran stated he was diagnosed with diabetes mellitus around 1993; however, the Veteran failed to respond to the request, and did not submit the Authorization and Consent to Release Information form.  In any event, assuming the Veteran was diagnosed with diabetes mellitus in 1996, this was still at least three years after his discharge from active duty in December 1992.  In sum, the lack of evidence of diabetes or symptoms of the disability during service, and the fact that the record specifically mentions that diabetes was not diagnosed until 1996, over three years after discharge, are evidence against a finding of a continuity of symptomatology.

Further, regarding the Veteran's contention that his diabetes is traceable to service, the Board notes that diabetes cannot be diagnosed by unique and readily identifiable features; rather, the determination of a diabetes diagnosis is medical in nature and not capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Discerning whether or not certain symptoms are in fact signs of diabetes requires specialized education, training and experience.  38 C.F.R. § 3.159(a)(2).  Therefore, while the Veteran is entirely competent to report his symptoms both current and past, the Veteran is not competent to report that he experienced continuity of diabetes symptoms from service until the present time because he does not have the education or skills to discern which symptoms are in fact related to diabetes.  In addition, the Veteran is not competent to report that his in-service symptoms of frequent urination, dry mouth, extreme fatigue, and tingling in the legs (if these symptoms indeed occurred during service) were precursors of his later diagnosed diabetes mellitus.  In the absence of evidence indicating that the Veteran has the medical knowledge or training requisite for the rendering of clinical opinions, the Board must find that his contentions with regard to the continuity of diabetes symptoms, and the etiology of any current diabetes to be  incompetent and of no probative value.  See Moray v. Brown, 5 Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Moreover, no physician has even suggested that the Veteran's currently diagnosed diabetes may be traceable to the symptoms he reported having during service.  There is no medical evidence of record establishing a link between the Veteran's currently diagnosed diabetes mellitus and his military service.  

Therefore, without evidence of continuity of symptomatology since discharge, or a medical opinion connecting the Veteran's currently diagnosed diabetes to military service, the Board finds that service connection for diabetes mellitus, as directly related to military service, is not warranted.

Furthermore, because diabetes is not shown within one year of service separation, it may not be presumed under the one-year presumption to have been incurred in or aggravated by active military service.  38 C.F.R. §§ 3.307(a), 3.309(a) (2010).

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this service connection claim.  The Veteran's currently diagnosed type II diabetes mellitus is not traceable to an injury or disease incurred in or aggravated during active military service.


ORDER

Service connection for type II diabetes mellitus is denied.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


